Citation Nr: 0122219	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  99-13 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of basic eligibility for Department of 
Veterans Affairs (VA) disability benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Manila, Philippines VA Regional Office 
(RO).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that the new and material 
evidence requirement set forth in 38 U.S.C.A. § 5108 (West 
1991) applies to the reopening of claims that were disallowed 
for any reason, including those claims for establishing 
status as a claimant.  See D'Amico v. West, 209 F.3d 1322, 
1326-1327 (Fed. Cir. 2000).  

In light of this holding it appears that even claims for 
basic eligibility that have previously been finally denied 
must first meet the new and material evidence requirement 
before that claim can be reopened.  

In this regard, the Board notes that in accordance with the 
United States Court of Appeals for Veteran's Claims (Court) 
ruling in Barnett v. Brown, 8 Vet. App. 1 (1995), it is 
obligated to address the issue of new and material evidence 
regardless of whether the RO based its determination on that 
issue.  

The Board remanded this case in October 2000 for further 
development.  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  


2.  In September 1950, the RO determined that the appellant's 
spouse did not have recognized service in the Armed Forces of 
the United States.  This determination was not appealed.  

3.  The RO again determined that the appellant's spouse did 
not have recognized service in the Armed Forces of the United 
States in March 1976, June 1987, and February 1998, and these 
decisions were not appealed.  

4.  The evidence submitted since the February 1998 
determination bears directly and substantially upon the issue 
at hand, and because it is neither duplicative nor 
cumulative, and it is significant, it must be considered in 
order to fairly decide the merits of the claim.  

5.  In April 2001, the service department re-verified that 
the appellant had no service as a member of the Army of the 
United States (AUS), or the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  


CONCLUSIONS OF LAW

1.  Evidence received since the final February 1998 
determination wherein the RO determined that the appellant's 
spouse did not have valid service in the Armed Forces of the 
United States, is new and material, and the appellant's claim 
is reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c) (West 1991);  
38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2000).  

2.  The criterion of "veteran" for purposes of entitlement to 
VA benefits has not been met as a matter of law; the 
appellant is not eligible for VA benefits.  38 U.S.C.A. 
§§ 101, 107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1(d), 
3.8, 3.9, 3.203 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record before the February 1998 
determination wherein the RO most recently found the 
appellant's spouse to have no valid service in the Armed 
Forces of the United States is reported in pertinent part 
below.  

In September 1949 it was determined that the appellant's 
spouse had service from December 1941 to October 1944.  It 
was indicated that he was presumed to have passed away in 
October 1944.  

In July 1950 a redetermination of the spouse's service was 
completed.  It was determined that the appellant's spouse had 
no recognized guerilla service and was not a member of the 
Commonwealth Army in the service of the Armed Forces of the 
United States.  It was specified that this redetermination 
superceded all prior determinations.  

In September 1950, the RO determined that the appellant's 
husband had no active service in the Armed Forces of the 
United States.  This determination was not appealed.  

In February 1976 the appellant submitted a statement 
appearing to contend, in pertinent part, that her husband had 
active service with the Armed Forces of the United States.  
Submitted with this statement were January 1976 and February 
1976 certifications stating that her spouse had served with 
the Commonwealth Army of the Philippines in the service of 
the United States Armed Forces of the Far East (USAFFE).  

In March 1976 the RO again determined that no benefits were 
payable because the appellant's spouse had no guerilla 
service nor any service in the Armed Forces of the United 
States.  This decision was not appealed.  

In February 1987 a certification dated from September 1985 
was submitted.  This document essentially restated that the 
appellant's spouse served from December 1941 to October 1944, 
until his death.  

In June 1987 the RO notified the appellant that no benefits 
were payable because the service department had certified 
that her husband had no valid service in the Armed Forces of 
the United States.  This determination was not appealed.  

In June 1997 the RO received a January 1996 certification 
that the appellant's spouse had served in the military from 
December 1941 to October 1944.  

In February 1998 the RO notified the appellant that no 
benefits were payable because the service department had 
certified that her husband had no valid service in the Armed 
Forces of the United States.  This determination was not 
appealed.  

In September 1998 a certification dated from July 1998 was 
submitted certifying that the appellant's spouse had served 
from December 1941 to October 1944.  

In February 1999 the appellant submitted a formal claim for 
dependency and indemnity compensation (DIC).  

In March 1999 the RO notified the appellant that her spouse 
did not have valid service with the United States Armed 
Forces, as was determined by the service department.  It 
advised her that no new information that would warrant a 
request for reverification had been submitted, and advised 
her to, if the information that was used by the Army in 
making its verification was incorrect, submit correct 
information that would be resubmitted to the Army.  

The appellant appealed the RO's determination and a Statement 
of the Case (SOC) was issued.  The appellant perfected her 
appeal by submitting a VA Form 9.  

In October 1999 the RO received a letter (addressed to the 
appellant) from the National Personnel Records Center (NPRC) 
(dated in September 1999) stating that the records 
established that her husband had served as a member of the 
Philippine Commonwealth Army, including Recognized Guerillas 
in the service of the Armed Forces of the United States, from 
December 1941 to October 1944.  

In February 2001 the RO sent a request to the United States 
Army Reserve Personnel Center (ARPERCEN) asking that it 
verify whether, in light of the previous certifications 
(including the letter from the NPRC), the appellant's spouse 
had valid service.  Submitted with this request were copies 
of all previous certifications from the service department, 
as well as copies of certifications submitted by the 
appellant, as noted above.  

In April 2001 the service department responded that the 
previous negative certification was valid.  It further noted 
that the person who gave a positive service report in 
September 1999 did not see the negative determination in the 
file.  


Criteria

New and Material Evidence

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 CFR § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) (the 
paramount concern in evaluating any judicial test for new and 
material evidence is its consistency with the regulation).  

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it (1) was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of evidence of record; (2) is probative 
of the issue at hand; and (3) is significant enough, either 
by itself or in conjunction with other evidence in the 
record, that it must be considered to decide the merits of 
the claim.  See Anglin v. West, 203 F.3d 1343, 1345-1346 
(Fed. Cir. 2000) (upholding the first two prongs of the 
Colvin new and materiality test while defining how 
materiality is established (the third prong as listed 
above)); see also Shockley v. West, 11 Vet. App. 208, (1998); 
Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Evidence may be new and material even though such evidence 
does not warrant a revision of a previous decision.  Hodge, 
155 F.3d at 1362 (overruling the third prong of the Colvin 
test (that the evidence must be reasonably likely to change 
the outcome of the decision)).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  
If VA determines that new and material evidence has been 
presented under 38 C.F.R. §3.156(a), the case will be decided 
on the merits.  See Wilkinson v. Brown, 8 Vet. App. 263 
(1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 (1992).  

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).  

Basic Eligibility

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as an appellant by submitting evidence 
of service and character of discharge.  Aguilar v. Derwinski, 
2 Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  If such evidence is not received, VA will request 
verification of service from the service department.  
38 C.F.R. § 3.203(c).  One who has not provided evidence of 
valid military service, such as the appellant in the instant 
case, never attains the status of appellant. Consequently, VA 
is not obliged to assist her in developing facts pertinent to 
her contentions.  Aguilar, supra.

The United States will pay compensation to any "veteran" 
disabled by disease or injury incurred in or aggravated by 
active service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001);  38 C.F.R. § 3.303 (2000).

The law authorizes the payment to a "veteran" of a war who 
has the requisite service and who is permanently and totally 
disabled from nonservice-connected disability not due to the 
veteran's own willful misconduct.  38 U.S.C.A. §§ 1502, 1521 
(West 1991).

The term "veteran" is defined by law as a person who served 
in the active miliary, naval or air service, and was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991 & Supp. 2001);  
38 C.F.R. § 3.1(d) (2000).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. 
§ 101(24) (West 1991 & Supp. 2001);  38 C.F.R. § 3.6 (2000).

Service in the Regular Philippine Scouts is included for 
pension and compensation benefits.  38 C.F.R. § 3.8(a) 
(2000). 

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Office, U.S. Army, pursuant to the Military Order 
of the President of the United States dated July 26, 1941, is 
included for compensation benefits.  


Service department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits.  38 C.F.R. § 3.8(c) and 
(d).

The following certifications by the service departments will 
be accepted as establishing guerrilla service: (1) recognized 
guerrilla service; (2) unrecognized guerrilla service under a 
recognized commissioned officer only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army.  This 
excludes civilians.  See 38 C.F.R. § 3.8(d)(1), (2) (2000).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, the VA may accept evidence of service 
submitted by an appellant, such as a DD Form 214, Certificate 
of Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions:

(1) the evidence is a document issued by the service 
department.  A copy of an original document is acceptable if 
the copy was issued by the service department or if the copy 
was issued by a public custodian of records who certifies 
that it is a true and exact copy of the document in the 
custodian's custody; and 

(2) the document contains needed information as to length, 
time, and character of service; and

(3) in the opinion of the VA, the document is genuine and the 
information contained in it is accurate.  38 C.F.R. 
§ 3.203(a) (2000).  However, where the appellant does not 
submit evidence of service or the evidence submitted does not 
meet the requirements of 38 C.F.R. § 3.203, the VA shall 
request verification of service from the service department.

The Court has held that the VA is prohibited from finding, on 
any basis other than a service department document, which the 
VA believes to be authentic and accurate, or service 
department verification that a particular individual served 
in the United States Armed Forces.  Service department 
findings, therefore, are binding on VA for purposes of 
establishing service in the United States Armed Forces.  Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992).


Analysis

New and Material Evidence

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

Under Evans, evidence is new if not previously of record, and 
not merely cumulative of evidence previously of record.

In the case at hand, the Board finds that new and material 
evidence has been presented.  This evidence consists of the 
September 1999 and April 2001 service determinations.  Such 
records pertain directly to the issue of whether the basic 
eligibility requirements have been satisfied.  Such evidence 
is therefore significant and must be considered in order to 
fairly decide the merits of the claim.  

As new and material evidence has been submitted to reopen the 
issue of basic eligibility for VA benefits, the Board's 
analysis must proceed to an evaluation of the claim on the 
merits.  

Basic Eligibility

There have been four verifications of the appellant's 
husband's service.  As noted above, it was determined that he 
had military service in September 1949.  However, the service 
department concluded in July 1950 that he did not in fact 
have recognized service, and further noted that this 
determination superceded all previous determinations.  In 
September 1999 the NPRC appeared to again conclude that he 
had military service from December 1941 to October 1944.  

In February 2001, the RO forwarded the service information 
provided by the appellant to the appropriate service 
department.  It also forwarded copies of the previous 
certifications of service.  


In April 2001, the service department responded that the 
previous negative determination (from July 1950) was valid, 
and noted that the September 1999 determination was made 
without knowledge of the previous negative certification.  
Thus, it reaffirmed the July 1950 finding that the 
appellant's spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  

The service department's determination that the appellant's 
husband did not serve as a member of either the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces, is binding 
upon the Board.  Duro, supra.  

The documents submitted by the appellant in support of her 
claim fail to satisfy the requirements of 38 C.F.R. § 3.203 
as acceptable proof of service, as they are not official 
documents of the appropriate U.S. service department.  
Therefore, these documents may not be accepted by the Board 
as verification of her husband's service for the purpose of 
receiving VA benefits.  See Soria v. Brown, 118 F.3d 747, 749 
(Fed. Cir. 1997).  

Furthermore, none of the evidence submitted by the appellant 
contains information different from the information provided 
to and used by the service department in its verification of 
her spouse's service.  There is no contention that the 
service as verified by the service department is erroneous in 
such a way as to warrant a further request to the service 
department to verify or re-certify additional military 
service.  See Sarmiento v. Brown, 7 Vet. App. 80 (1994).  

In light of the above, as the service department has 
determined that the appellant's spouse had no valid service 
in the Armed Forces of the United States, the claim for 
entitlement to eligibility for VA benefits based on 
recognized military service lacks legal merit and must 
therefore be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994); Duro, supra.  

As a final point of information, if an individual believes 
there is a reason to dispute the report of the service 
department, the proper course for that claimant is to pursue 
such disagreement with the service department, not VA.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).

Additional Matter: Duty to Assist

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet.App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 46,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the appellant.  Therefore, the amended duty to 
assist law applies.  Id.  

In the case at hand, the Board is satisfied that the RO has 
provided sufficient assistance in this case, to the extent 
warranted.  

The duty to notify has been satisfied in this case.  While 
the appellant was not provided with notice of the regulations 
pertaining to new and material evidence, the Board finds this 
to be non-prejudicial to the appellant because the Board 
ruled favorably on this issue, finding that new and material 
evidence had been presented.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

The RO has provided the appellant with notice of the laws and 
regulations pertaining to basic eligibility for VA benefits.  
Following her February 1999 claim for DIC, the RO notified 
her in March 1999 of the requirement of valid service in 
order to have basic eligibility for VA benefits.  It also 
advised her to submit information that would warrant re-
verification of such service.  As noted above, the appellant 
provided no such information.  

The RO then provided her with specific citations to the laws 
and regulations pertaining to establishing basic eligibility 
for VA benefits in the SOC.  It also notified her of her 
appellate rights, and provided a discussion of why basic 
eligibility had not been established.  

In light of the above, the Board concludes that the RO 
satisfied its duty to notify the appellant in this case.  
38 U.S.C.A. § 5103 (West Supp. 2001); see also 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  

In this case, the Board is of the opinion that any assistance 
beyond what has already been provided is not required in this 
case because there is no reasonable possibility that it would 
aid in substantiating the appellant's claim.  She has been 
notified of her procedural and appellate rights.  
Furthermore, she has been provided with the laws and 
regulations pertinent to her claim, has been afforded the 
opportunity to present arguments in favor of her claim, and 
has in fact provided such arguments.  

Moreover, no further evidentiary development is needed, as 
the appellant's claim has been denied as a matter of law, 
and, as stated above, the appellant has been provided with 
notice of these laws, and she has not submitted any evidence 
which would warrant further development; i.e., she has not 
submitted any evidence that would require the RO to re-verify 
service with the service department.  Therefore, there is no 
reasonable possibility that any further assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2); 66 
Fed. Reg. 45,620, 45,631 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(d)).  

The Board also finds that the appellant is not prejudiced by 
its consideration of her claim pursuant to this new law in 
the first instance.  As set forth above, VA has already met 
any obligations to the appellant under this new law.  

Moreover, the appellant has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the appellant will not be prejudiced by its 
actions and that a remand of the claim for adjudication by 
the RO under the new law would only serve to further delay 
resolution of her claim.  See Bernard v. Brown, supra.  


ORDER

The appellant, having submitted new and material evidence to 
reopen the claim of entitlement to basic eligibility for VA 
disability benefits, the appeal is granted in this regard.

Entitlement to basic eligibility for VA benefits is not 
established and the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

